UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-1426


JOHN M. DICKSON, JR.,

                    Plaintiff - Appellant,

             v.

MAYOR MCKINLEY L. PRICE, DDS, In his individual capacity, as a person
acting under Color of State Law; CITY OF NEWPORT NEWS, VIRGINIA, In its
individual capacity as a person, acting under Color of State Law; FORMER CHIEF
OF POLICE OF THE CITY OF NEWPORT NEWS, VIRGINIA, RICHARD W.
MYERS, In his individual capacity as a person, acting under Color of State Law;
CITY OF NEWPORT NEWS VIRGINIA POLICE OFFICERS JOHN/JANE
DOE, In their individual capacities as persons, acting under Color of State Law;
CITY OF HAMPTON, VIRGINIA, In its individual capacity as a person, acting
under Color of State Law; CHIEF OF POLICE MR. TERRY SULT FOR THE
CITY OF HAMPTON, VIRGINIA, In his individual capacity, as a person acting
under Color of State Law; CITY OF HAMPTON VIRGINIA POLICE
TECHNICAL POLICE OFFICER(S) JOHN/JANE DOE(S), In their individual
capacities, as persons acting under Color of State Law; CITY OF HAMPTON
VIRGINIA POLICE OFFICERS JOHN/JANE DOE(S), In their individual
capacities as persons acting under Color of State Law; FBI AGENT MRS./MS.
KATHERINE ANDREWS, Former Special Agent in Charge of the Newport News
Field Office, In her individual capacity, as a person acting under Color of federal
and State Law; FBI NEWPORT NEWS FIELD OFFICE, JOHN/JANE DOE(S),
TECHNICAL AND FIELD AGENT(S), In their individual capacities, as persons
acting under Color of federal and State Law,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:18-cv-00001-AWA-DEM)
Submitted: June 20, 2019                                          Decided: June 24, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       John M. Dickson, Jr., appeals the district court’s order denying his Fed. R. Civ. P.

60(b) motion. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Dickson v. Price, No. 4:18-cv-

00001-AWA-DEM (E.D. Va. Mar. 19, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3